Citation Nr: 0820384	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-02 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial rating for service-
connected low back pain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1975.  He also had subsequent service in the United 
States Navy Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for low back 
pain with a 10 percent rating.  

The veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in November 2003.  In September 2004, 
he was afforded a personal hearing before the undersigned 
Veterans Law Judge.  Transcripts from both hearings are of 
record.  

The Board remanded the claim in January 2005 for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  

In its January 2005 remand, the Board referred the issue of 
entitlement to an earlier effective date for the award of 
service connection for low back pain.  Review of the claims 
folder, however, does not reveal that the RO has addressed 
this issue.  Therefore, it is again REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to February 22, 2003, the veteran's service-
connected low back pain was not manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; moderate limitation of 
motion; intervertebral disc syndrome, moderate, with 
recurrent attacks; or incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.



2.  As of February 22, 2003, the veteran has exhibited muscle 
spasm and loss of lateral spine motion.

3.  There is no evidence of record since February 22, 2003 
showing severe lumbosacral strain; severe limitation of 
motion of the lumbar spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; favorable or 
unfavorable ankylosis of the entire thoracolumbar spine; 
unfavorable ankylosis of the entire spine; severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief; or incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for service-connected low back pain have not been met prior 
to February 22, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DC 5293 (effective before September 23, 
2002); 38 C.F.R. § 4.71a, DCs 5292, 5295 (effective before 
September 26, 2003).  

2.  The criteria for an evaluation of 20 percent, and no 
higher, for service-connected low back pain have been met as 
of February 22, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DC 5293 (effective before September 23, 
2002); 38 C.F.R. § 4.71a, DCs 5292, 5295 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, DCs 5235-5243 
(effective as of September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
treatment records.  See generally 38 C.F.R. §§ 4.1, 4.2 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for low back pain was established pursuant 
to 38 C.F.R. § 4.71a, DC 5295; a 10 percent evaluation was 
assigned effective January 18, 2002.  See July 2002 rating 
decision.  The veteran disagrees with the initial rating 
assigned and contends that he meets the criteria for a higher 
evaluation.  See September 2002 notice of disagreement (NOD); 
February 2003 VA Form 9.  

While his claim was pending, the criteria for evaluating 
spinal disabilities were amended, effective September 23, 
2002, and effective September 26, 2003.  The current version 
of the revised criteria, which evaluate various types of 
spine disabilities, is found in 38 C.F.R. § 4.71a, DCs 5235-
5243 (2007).  

The veteran's service-connected disability remains evaluated 
under the criteria in effect prior to September 26, 2003.  
More specifically, low back pain has been evaluated under old 
DC 5295, which provided the rating criteria for lumbosacral 
strain.  In reviewing the veteran's claim, both the old and 
new criteria apply, but the substantive new criteria cannot 
be applied before their effective date of September 26, 2003.  
In light of these amendments, the Board must evaluate the 
claim in 




accordance with the effective dates of the rating criteria, 
before and as of September 26, 2003.  First, however, a 
discussion of the relevant evidence is warranted.

The veteran underwent a VA compensation and pension (C&P) 
miscellaneous neurological disorders examination in July 
2002.  The veteran reported that he had to sell his business 
because his back pain had gotten progressively worse, to the 
point that he was then in constant pain.  He indicated that 
he walked down the stairs a foot at a time and also reported 
stiffness, fatigability and lack of endurance in addition to 
pain.  The veteran denied weakness, periods of flareup any 
bowel or bladder impairment, a history of surgery, and the 
use of crutches, braces or canes.  Physical examination 
revealed, in pertinent part, no paraspinal spasm or sciatic 
notch tenderness.  The veteran was able to bend to within 10 
degrees of the floor and lateral bends were done well.  
Straight leg raising at 90 degrees was negative, pulses were 
intact in the dorsalis pedis, bilaterally, and deep reflexes 
were 2+ and equal in the arms.  There was a 4+ right knee 
jerk, a 3+ left knee jerk, and toes were downgoing.  Gait was 
normal, Tinel's was negative, and the sacral segments were 
intact to pinprick.  The veteran was diagnosed in pertinent 
part with low back pain.  

An August 2002 electromyograph (EMG) was conducted due to the 
veteran's bilateral hand numbness and bilateral leg 
discomfort.  Following physical examination, nerve conduction 
study of the right upper and left lower extremities, and 
needle EMG of the right upper extremity, the impression made 
was studies consistent with mild carpal tunnel syndrome on 
the right worse than left.  The remainder of the exam was 
within normal limits.  

During a December 2002 VA C&P examination, the veteran again 
reported constant back pain, described as a dull ache, as 
well as stiffness of the low back.  He continued to have 
difficulty descending stairs and noted that his pain had 
become progressively worse during the past year.  Physical 
examination revealed normal posture and gait with no 
radiation of pain on movement, muscle spasm or tenderness.  
Straight leg raising test was negative in both lower 
extremities and there were no signs of radiculopathy present.  
Range of motion testing revealed active flexion to 75 degrees 
with pain at 80 degrees (normal 95), active extension to 10 
degrees with pain at 15 degrees (normal 35), active right and 
left lateral flexion to 20 degrees with pain at 25 degrees 
(normal 40), and active right and left rotation to 25 degrees 
with pain at 30 degrees (normal 35).  In addressing DeLuca, 
the examiner indicated that the veteran had lumbar spine pain 
but reported that range of motion was not additionally 
affected by fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis present.  
Neurological examination was normal, motor function and 
sensory reflexes of the lower extremities were normal, and 
right and left knee and ankle reflexes were 3+.  The veteran 
was diagnosed with lumbosacral strain.  An addendum indicates 
that an x-ray of the lumbar spine was scheduled but the 
veteran did not show for the appointment or call to 
reschedule.  

A February 2003 record from Helping Hands Family Chiropractic 
(Helping Hands) indicates that the veteran was seen with 
chronic, intermittent low back pain, which radiated into his 
left buttock and leg.  He reported that the condition had a 
gradual onset with frequent exacerbations since service and 
he rated the pain as a five to six on a one to ten severity 
scale.  The veteran indicated that his condition was 
aggravated by activity and prolonged driving and that the 
condition had a duration of several days when active, better 
with rest and use of therapeutic heat.  Physical examination 
revealed antalgic posture and apparent discomfort.  
Neuromuscular and sensory testing of the upper extremities 
was within hypoesthetic on the left side and the right side 
was within normal limits.  Deep tendon reflexes were graded 
1+, bilateral muscle testing was graded five out of five, and 
there were no aberrant neurological reflexes elicited.  

Examination of the thoracolumbar region revealed range of 
motion to 75 degrees of flexion, 50 degrees of extension, 25 
degrees of left and right latera flexion, 75 degrees of right 
rotation and 70 degrees of left rotation.  There was spasm, 
tenderness and fixations at multiple levels; muscular 
hypertonicity, weakness and tenderness were noted in the left 
quadratus lumborum, left multifidus (T10-L3), left gluteus 
maximus and medius, left piriformis, left superior femelus, 
right popliteus and right rectus femorus.  A sensory 
examination of the lower extremities was within normal 
limits.  Deep tendon reflexes were graded 2+ bilaterally, 
muscle testing was graded five out of five, and no aberrant 
neurological reflexes were elicited within the lower 
extremities.  The veteran was diagnosed, in pertinent part, 
with chronic thoracic outlet syndrome and chronic left-sided 
muscular imbalance.  

A February 2004 Magnetic Resonance Imaging (MRI) from the 
Chem Center revealed normal vertebral alignment and marrow 
signal intensity in the lumbar spine.  There was a minimal 
right-sided herniation at L1-2 and disc degeneration, 
together with a small to moderate sized broad-based midline 
and right-sided herniation that extended into the right 
neural foramen, at L4-5.  The rest of the lumbar discs and 
neural foramina were unremarkable, there was no facet joint 
disease or spinal stenosis, and the conus was normal.  The 
conclusion was small to moderate sized midline and right-
sided L4-5 disc herniation and minimal right-sided L1-2 disc 
herniation.  

A September 2004 note from Dr. A.L. Fullerton reported that 
the veteran had 16 years of low back pain radiating down the 
left leg with a reduced left bending jerk.  Dr. Fullerton 
recommended neurosurgical evaluation for consideration of 
surgery.  A November 2004 letter from Dr. M.B. Bader reported 
that the veteran had severe low back pain while noting the 
February 2004 MRI findings.  

Treatment records from the VA Medical Center (VAMC) in 
Bedford reveal that the veteran was seen for the first time 
in the Primary Care Clinic in June 2003, at which time he 
complained of back pain.  Physical examination was performed 
but was not detailed in regards to the veteran's spine or 
musculoskeletal system.  The impression made was of low back 
pain.  

A July 2003 orthopedics consultation note reveals that the 
veteran complained of left low back pain but denied radicular 
pain.  There was no evidence of cord compression signs.  
Examination revealed that the veteran had balanced axial 
spine alignment, demonstrated normal head, neck and bilateral 
upper extremity posturing, had normal gait pattern without 
limp, and had normal spine contours.  There was right 
paraspinal muscle spasm on palpation during active lumbar 
spine motion but the veteran demonstrated intact lower 
extremity motor power when performing heel and toe walking.  
Hip abductor motor function was intact and the veteran 
maintained a level pelvis when standing on one leg.  There 
was no evidence of 



ataxia.  While seated at the edge of the examination table, 
the veteran was able to demonstrate 80 degrees of both right 
and left straight-leg raising.  There was no evidence of 
radicular symptoms with active ankle dorsiflexion; motor 
power when testing against resistance, sensation to light 
touch sensitivity testing, and deep tendon reflexes were 
intact throughout the bilateral lower extremities.  X-rays 
taken of the lumbar spine at the Boston VAMC in July 2002 
were noted to reveal no significant soft tissue or bony 
abnormalities and minimal degenerative changes were seen 
within the lower thoracic spine.  The impression made was 
chronic low back pain.  

A February 2004 neurology consultation, in pertinent part, 
reported normal bulk, tone, strength, coordination, station 
and gait.  Romberg's sign was negative and the veteran walked 
well on heels and toes.  Straight leg raising was negative in 
the sitting position and there was no calf, anterior tibial, 
or thigh tenderness.  The veteran exhibited full low back 
range of motion with good reversal of the lumbar lordosis.  
There was no paraspinous muscle spasm and no vertebral step 
off.  Sensory examination revealed normal joint position 
sense, vibration, light touch and sharp/dull discrimination.  
Reflexes were 1+ in the upper extremities and 2 at the knees 
and ankles; plantar responses flexor bilaterally.  The 
impression made did not contain any reference to the 
veteran's back.  

The veteran underwent a VA C&P spine examination in November 
2006, at which time his claims folder was reviewed.  The 
findings of the February 2004 MRI were reported.  The 
examiner indicated that there was no history of 
hospitalization or surgery, trauma to the spine, neoplasm, 
fatigue, decreased motion or spasms, though there was a 
history of stiffness and pain, which was described as a mild 
dull pain on the center of the lumbar spine without 
radiation.  The examiner also indicated that there were no 
flareups and that the examination was not for intervertebral 
disc syndrome (IDS).  The veteran did not use any devices or 
aids and was able to walk between one and three miles.  
Physical examination of the muscles of the spine revealed no 
spasm, atrophy, guarding, pain with motion, tenderness or 
weakness.  Examination of the spine revealed normal posture, 
head position and gait type with symmetry in appearance.  
Motor examination was normal for hip extension and flexion, 
knee extension, ankle dorsiflexion and ankle plantar flexion.  
Great toe extension was 0/5.  Muscle tone was normal and 
there was no muscle atrophy.  Sensory examination revealed 
normal vibration, pinprick, light touch and position sense, 
and reflex examination revealed normal knee and ankle jerks 
and plantar flexion of the lower extremities.  

Range of motion testing revealed active and passive flexion 
to 80 degrees, active and passive extension to 20 degrees, 
active and passive right lateral flexion to 30 degrees, 
active and passive left lateral flexion to 25 degrees, active 
and passive right lateral rotation to 40 degrees and active 
and passive left lateral rotation to 50 degrees.  There was 
no pain on motion or after repetitive use, and no additional 
loss of motion on repetitive use, during any of the motions 
tested.  It was noted that although the range of motion was 
reduced, it represented "normal" for this individual due to 
other factors not related to the disability being examined.  
A November 2007 addendum contains a diagnosis of chronic low 
back pain due to L1-L2 and L4-L5 disc herniation.  

The veteran underwent a November 2006 VA C&P miscellaneous 
neurological disorders examination, at which time he reported 
lower back pain with occasional radiation down the left 
posterolateral thigh and occasional pain radiating into the 
right posterolateral thigh as well.  He also indicated that 
he saw a surgeon about a year before who recommended surgery, 
but the veteran had decided against it.  Motor examination 
revealed normal strength throughout and normal distal rapid 
alternating movements throughout.  The veteran had slight 
give way weakness due to pain in the left iliopsoas muscle 
but tone was within normal limits.  Sensory examination 
revealed normal vibration with normal proprioception in the 
toes.  There were inconsistent pinprick findings with regard 
to either a distribution of a peripheral nerve or root 
dermatome.  Cerebellar examination revealed normal heel to 
shin and tandem gait.  Deep tendon reflexes in the upper 
extremities were +1 and symmetrical throughout, and 2+ and 
symmetrical throughout in his lower extremities with 
downgoing toes.  There was no evidence of clonus, straight 
leg raise on the right to 45 degrees produced low back pain 
radiating down the right posterolateral thigh, but on the 
left no radiation with pain.  The impression made was chronic 
low back pain with some evidence for chronic lumbar 
radiculopathy.  

A November 2007 addendum to the neurological C&P examination 
indicates that the claims folder was reviewed completely and 
that the veteran's radiculopathy is likely related to his 
service-connected disability.  His sensory examination is not 
consistent with this, but his complaints of pain in a 
radicular distribution are consistent with radiculopathy.  
Sometimes the sensory examination is within normal limits and 
the patient is having radicular pain.  See also December 2006 
addendum.  


A.	Criteria in effect before September 23, 2002, and 
September 26, 2003

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief. 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

Additionally, under the criteria in effect before September 
26, 2003, each diagnostic code for rating the spine has its 
own set of criteria to be applied.  Some diagnostic codes, 
however, are not applicable to the veteran's disability 
because the record shows there is no fractured vertebra (DC 
5285), no disability of the cervical spine (DCs 5287, 5290), 
no disability of the dorsal spine (DCs 5288, 5291), no 
ankylosis (DCs 5286, 5289), and no sacro-iliac injury (DC 
5294).  

Ratings in excess of 10 percent were assigned under old DC 
5295 for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (20 percent) and for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).  Old DC 5292 provided a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation was assigned if the 
limitation was severe.  

Ratings in excess of 10 percent were also provided for IDS 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months (20 percent); incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent); and incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months (60 percent).  An "incapacitating episode" 
contemplates acute signs and symptoms due to IDS that 
requires bed rest and treatment ordered by a physician; 
orthopedic and neurological manifestations of IDS were to be 
evaluated separately using the criteria for the most 
appropriate orthopedic and neurologic diagnostic code(s).  
See Notes (1) and (2), 38 C.F.R. § 4.71a, DC 5293 (2003).  

        
        B.	Criteria in effect as of September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS, when it is evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2007).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  

Under DCs 5235-5242, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine and a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and unfavorable 
ankylosis of the entire spine merits a 100 percent disability 
rating.  Any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2007), Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, and normal 
extension, left and right lateral flexion, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a 
(2007), Note (2).  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in old DC 5293.  See 38 C.F.R. § 4.71a, DC 5243 (2007).  The 
definition of an incapacitating episode remains the same as 
it was prior to the September 26, 2003 amendments.  See 
38 C.F.R. § 4.71a, DC 5293 (2005), Note (1).  

	C.	Analysis

		i.	Assignment of a 20 percent evaluation

The evidence of record supports the assignment of a 20 
percent rating for the veteran's service-connected low back 
strain under the criteria in effect prior to September 26, 
2003, as of February 22, 2003, the date of the Helping Hands 
record.  This record reveals that the veteran had loss of 
lateral spine motion (25 degrees of left and right lateral 
flexion) and spasm at multiple levels during range of motion 
testing, which supports the assignment of a 20 percent rating 
under old DC 5295.  

The Board acknowledges that in records dated after February 
2003, the veteran did not consistently exhibit both spasm and 
loss of lateral motion.  It further acknowledges that when he 
did exhibit spasm and loss of lateral motion, these symptoms 
were not displayed concurrently.  See e.g., July 2003 
orthopedics consultation note (right paraspinal muscle spasm 
on palpation during active lumbar spine motion; no range of 
motion measurements provided); November 2006 C&P spine 
examination report (no spasm; left lateral flexion to 25 
degrees).  Reasonable doubt will be exercised in the 
veteran's favor, however, as the Board finds that since 
February 22, 2003, his symptoms have more nearly approximated 
the criteria for a 20 percent evaluation under old DC 5295.  

The evidence of record does not support the assignment of a 
20 percent rating prior to February 22, 2003, as there is no 
evidence that the veteran's service-connected low back pain 
was manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position (DC 5295), moderate limitation of motion (DC 5292); 
moderate intervertebral disc syndrome, with recurrent attacks 
(DC 5293, as in effect prior to September 23, 2002); or 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(DC 5293).  Specifically, the VA examinations in July 2002 
and December 2002 showed no muscle spasm, no signs of 
radiculopathy, and essentially normal neurological 
examination.  Range of motion of the spine was only slightly 
reduced, and the December 2002 examiner stated that range of 
motion of the lumbar spine was not additionally affected by 
fatigue, weakness, lack of endurance, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45.  The veteran denied any periods of 
flare-ups on examination in July 2002.  Therefore, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent prior to February 22, 2003.

		




        ii.	Rating in excess of 20 percent, from February 22, 
2003, forward

The veteran does not meet the criteria for a rating in excess 
of 20 percent under the criteria in effect prior to September 
26, 2003.  A 40 percent evaluation under old DC 5295 is not 
warranted because although the veteran has been diagnosed 
with lumbosacral strain, he has never exhibited listing of 
whole spine to opposite side, positive Goldwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Rather, he 
has only demonstrated slight limitation of forward bending 
and there is no abnormal mobility on forced motion exhibited.  
See VA C&P examination reports dated July 2002 (able to bend 
to within 10 degrees of the floor; normal gait), December 
2002 (active flexion to 75 degrees; normal posture and gait) 
and November 2006 (active and passive flexion to 80 degrees; 
normal posture and gait type); February 2003 record from 
Helping Hands (75 degrees of flexion); July 2003 orthopedics 
consultation note (normal posture and gait pattern).  

Nor does the veteran meet the criteria for a rating in excess 
of 20 percent under old DC 5292, as the limitation of motion 
he has exhibited in his lumbar spine can only be described as 
slight.  More specifically, range of motion testing has 
revealed, at most, a loss of 15 degrees of flexion, 20 
degrees of extension (only on one occasion in December 2002), 
a loss of 10 degrees of lateral flexion, and a loss of five 
degrees of rotation.  See VA C&P examination reports dated 
December 2002, February 2003 and November 2006.  

The old versions of DC 5293 do not allow for a higher rating, 
because although the July 2002 x-rays showed minimal 
degenerative changes in the lower thoracic spine and the 
February 2004 MRI concluded that there was small to moderate 
sized midline and right-sided L4-5 disc herniation and 
minimal right-sided L1-2 disc herniation, there has been no 
evidence of any incapacitating episodes at any time.  
Further, neurological examination was essentially normal in 
February 2003, with no aberrant neurological reflexes.  A VA 
treatment record in July 2003 showed no radicular symptoms, 
intact lower extremity motor power, as well as normal deep 
tendon reflexes and normal sensation.  VA neurological 
examination in November 2006 showed only some minor abnormal 
findings, such as slight giveaway weakness in the iliopsoas 
muscle, inconsistent pinprick findings, and positive straight 
leg raising at 45 degrees.  This does not amount to severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.    

Lastly, the veteran does not meet the criteria for a rating 
in excess of 20 percent under the criteria in effect as of 
September 26, 2003.  Again, the Formula for Rating IDS Based 
on Incapacitating Episodes does not apply in the absence of 
evidence of incapacitating episodes.  Secondly, the veteran 
has never exhibited forward flexion greater than 30 degrees 
but not greater than 60 degrees, a combined range of motion 
less than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See VA C&P examination reports dated December 
2002, February 2003 and November 2006; see also July 2003 
orthopedics consultation note (normal posture and gait 
pattern; balanced axial spine alignment; normal spine 
contours).  

		
        iii.	DeLuca

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  During the December 
2002 VA examination, the examiner reported pain on range of 
motion testing, but said that the veteran's motion was not 
additionally affected by fatigue, weakness, lack or endurance 
or incoordination.  In November 2006, however, there was no 
pain on motion after repetitive use and no additional loss of 
motion on repetitive use during any of the tested motions.  
The examiner further noted that although the range of motion 
was reduced, it represented "normal" for this individual 
due to other factors not related to the disability being 
examined.  See VA C&P spine examination.  

The Board acknowledges that the veteran has exhibited pain, 
that he had to change professions due to a progressive 
worsening of his back pain, and that he reports stiffness, 
fatigability and lack of endurance.  See e.g., July 2002 and 
November 2006 VA examination reports; November 2003 and 
September 2004 transcripts.  While the effects of pain have 
been considered, a higher rating on the basis of limitation 
of function due to pain is not warranted.  This is so because 
the assignment of a 20 percent rating for the veteran's 
service-connected back disability contemplates such 
functional loss, and the evidence of record reveals that the 
veteran is still able to maintain employment.  See November 
2006 VA spine examination (full-time employment as salesman 
with desk job).  As such, a rating in excess of 20 percent is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  

		
        iv. 	Separate rating for neurological impairment

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); Note (1) 38 C.F.R. § 4.71a (2007).  The evidence of 
record reveals that there were inconsistent pinprick findings 
with regard to either a distribution of a peripheral nerve or 
root dermatome during the November 2006 VA C&P miscellaneous 
neurological disorders examination, and that the veteran 
reported pain with occasional radiation down the left and 
right posterolateral thighs.  Bilateral straight leg raise to 
45 degrees produced low back pain radiating down the right 
posterolateral thigh but no radiation to the left.  The 
impression made was chronic low back pain with some evidence 
for chronic lumbar radiculopathy.  A November 2007 addendum 
indicates that the radiculopathy is likely related to the 
service-connected disability and that though sensory 
examination was not consistent with radiculopathy, the 
veteran's complaints of pain in a radicular distribution are.  
The examiner further noted that sometimes sensory examination 
is within normal limits but there is radicular pain.  




Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520.  

Here, while the VA examination in November 2006 noted that 
the veteran had complaints of pain in a radicular 
distribution consistent with radiculopathy, the evidence did 
not support a finding of mild incomplete paralysis.  For 
example, motor examination revealed normal strength 
throughout, and tone was within normal limits.  Deep tendon 
reflexes were 2+ and symmetrical in the lower extremities 
with downgoing toes.  The only abnormal finding consisted of 
inconsistent pinprick findings with regard to either a 
distribution of a peripheral nerve or root dermatome.  This 
does not approximate a finding of mild incomplete paralysis.  
In the addendum, the examiner acknowledged that although the 
veteran had radicular pain, sensory examination was within 
normal limits.  Accordingly, the preponderance of the 
evidence is against entitlement to a separate rating for 
neurological impairment. 

		
        v.	Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back pain.  There is also no objective evidence that the 
veteran's low back pain has caused marked interference with 
employment.  Rather, while the Board acknowledges that the 
veteran had to give up his business in a barber shop, he is 
employed full-time as a salesman with a desk job.  In 
addition, there is no history of hospitalization.  See 
November 2006 VA C&P spine and miscellaneous neurological 
disorders examination reports. Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96. 


II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
July 2002 rating decision that is the subject of this appeal.  
The veteran's disagreement with the initial rating assigned 
for low back pain stems from his September 2002 NOD, which is 
subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
Moreover, the issue was remanded in January 2005 in order to 
effect compliance with the duties to notify and assist.  

The veteran was given Section 5103(a) notice in an October 
2007 letter, which informed him of the evidence necessary to 
establish a claim for increased rating, advised him of his 
and VA's respective duties in obtaining evidence, and asked 
him to send any evidence in his possession that pertains to 
his claim.  Accordingly, the duty to notify has been 
fulfilled concerning this claim.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See December 2007 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's private and VA treatment records were 
obtained and he was afforded several appropriate VA 
examinations in connection with his claim.  The Board notes 
that it remanded the claim in January 2005 in part for 
further development of private treatment records identified 
by the veteran.  In an April 2005 letter, VA specifically 
requested completion of the requisite VA Form 21-4142 for 
nine private facilities so that it could assist the veteran 
in obtaining relevant records.  This request was reiterated 
in a January 2006 letter.  The veteran did not submit the 
requested forms in relation to any of those facilities, 
though he did submit them for the Chem Center and VA records.  
See VA Forms 21-4142 dated September 2006.  As such, the 
Board finds that the duty to assist has been fulfilled and 
that it may proceed with adjudicating the claim with the 
available evidence of record.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  




For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

An evaluation greater than 10 percent for service-connected 
low back pain prior to February 22, 2003 is denied.  

An evaluation of 20 percent, and no higher, for service-
connected low back pain is granted as of February 22, 2003, 
subject to the criteria governing payment of monetary 
benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


